Motion for leave to appeal from the order of the Supreme Court, Oneida County, dated March 2, 1954, dismissed upon the ground that this court has no power to grant the relief requested. Appeal taken as of right from this order dismissed upon the ground that there is not solely involved a question under the Constitution. Motion, insofar as it seeks reargument in prior proceedings, denied. Motion, insofar as it seeks to reargue prior motions for leave to appeal, dismissed. Appeals as of right from orders and judgments dismissed.